Beck, P. J.
As to the controlling principles involved in this case it differs in no matter of substance from the case of Cooney v. Walton, 151 Ga. 195 (106 S. E. 167), and the decision there rendered controls in the instant case.
(a) .The fact that the minors and the contingent remaindermen not in esse were made parties plaintiff by next friend and by those who represented them, under the ruling in the Cooney case, while in that case they were made parties defendant, did not affect the question of the jurisdiction of the court nor render the decree ineffectual as to the classes thus made parties.

Judgment affirmed.


All the Justices concur, except Gilbert, J., disqualified.